Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on March 23, 2021, claims 1, 12, and 23 were amended.  
Claims 1, 3-7, 9-12, 14-18, 20-23, 25-29, and 31-40 are currently pending, of which claims 1, 12, and 23 are independent claims. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sean McDermott on April 29, 2021.
Independent claims 1, 12, and 23 have been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A system for a drill bit used in drilling for formation hydrocarbons, the system comprising: 
one or more processors; and 
a memory coupled to the one or more processors and storing instructions executable by the one or more processors to cause the system to: 
analyze a first three-dimensional (3D) scan of the drill bit generated through scanning by the scanning system before use and a second 3D scan of the drill bit generated through scanning by the scanning system after use to obtain a wear report for the drill bit, the drill bit in each of the first and second 3D scans being coated in matting agent and being labeled with orientation markers; 
identify one or more wear characteristics of the drill bit based on the analysis; 

adjust at least one of penetration rate and torque in an adjustment of the one or more drill operating parameters under which the drill bit is to be used; 
determine using a model that the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear; 
adjusting a well plan ; and
control an operation of the drill bit based on the adjusted well plan to reduce the drilling dysfunction and improve performance of the drill bit in drilling for formation of hydrocarbons.

12. (Currently Amended) A non-transitory computer readable medium comprising instructions executable by one or more processors to: analyze a first three-dimensional (3D) scan of the drill bit generated through scanning by a scanning system before use and a second 3D scan of the drill bit generated through scanning by the scanning system after use to obtain a wear report for a drill bit, , the drill bit in each of the first and second 3D scans being coated in matting agent and being labeled with orientation markers; identify one or more wear characteristics of the drill bit based on the analysis; identify a drilling dysfunction present during use of the drill bit with the one or more drill operating parameters under which the drill bit was used that produced the one or more wear characteristics; adjust at least one of penetration rate and torque in an adjustment of the one or more drill operating parameters under which the drill bit is to be used, determining using a model that the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear; adjusting a well plan ; and control an operation of the drill bit based on the adjusted well plan to reduce the drilling dysfunction and improve performance of the drill bit in drilling for formation of hydrocarbons.

23. (Currently Amended) A method, implemented with one or more processors and a scanning system, for a drill bit used in drilling for formation hydrocarbons, the method comprising: obtaining, at the one or more processors, a wear report for the drill bit by: analyzing, at the one or more processors, a first three-dimensional (3D) scan of the drill bit generated through scanning by the scanning system before use and a second 3D scan of the drill bit generated through scanning by the scanning system after use, the drill bit in each of the first and second 3D scans being coated with matting agent and being labeled with orientation markers; identifying, at the one or more processors, one or more wear characteristics of the drill bit based on the analysis; and identifying, at the one or more processors, a drilling dysfunction present during use of the drill bit with one or more drill operating parameters under which the drill bit was used that produced the one or more wear characteristics; of the hydrocarbons by adjusting, at the one or more processors, at least one of penetration rate and torque in an adjustment of the one or more drill operating parameters under which the drill bit is to be used, determining using a model that the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear, adjusting a well plan ; and controlling an operation of the drill bit based on the adjusted well plan.  

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
US Patent Publication No. 2004/0140112 A1 to Salminen et al. describes measuring the penetration rate of the drill bit and empirically adjusting individual operating parameters to achieve the highest possible penetration rate. The aim of another generally used control arrangement is to optimise transfer of energy from the drill to the rock.
US Patent Publication No. 2015/0369030 A1 to Hay et al. describes a control signal may be generated to alter one or more drilling parameters of the drilling assembly based, at least in part, on the measurement data and the operating constraint. The control signal may be transmitted to a controllable element of the drilling assembly.
US Patent Publication No. 2018/0283157 A1 to Hadi et al. describes a system controlling a rate of penetration for a drilling operation by adjusting drilling parameters to achieve a target weight on bit (WOB) based on an estimated downhole WOB.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-implemented method usable during production of an assembly using at least a system for a drill bit used in drilling for formation hydrocarbons, the system comprising: one or more processors; and a memory coupled to the one or more processors and storing instructions executable by the one or more processors to cause the system to: analyze a first three-dimensional (3D) scan of the drill bit generated through scanning by the scanning system before use and a second 3D scan of the drill bit generated through scanning by the scanning system after use to obtain a wear report for the drill bit, the drill bit in each of the first and second 3D scans being coated in matting agent and being labeled with orientation markers; identify one or more wear characteristics of the drill bit based on the analysis; identify a drilling dysfunction present during use of the drill bit with the one or more drill operating parameters under which the drill bit was used that produced the one or more wear characteristics; “adjust at least one of penetration rate and torque in an adjustment of the one or more drill operating parameters under which the drill bit is to be used”; determine using a model that “the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear”; adjusting a well plan based on the determination; and “control an operation of the drill bit based on the adjusted well plan” to reduce the drilling dysfunction and improve performance of the drill bit in drilling for formation hydrocarbons.

Claim 12
The reasons for allowance of Claim 12 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer readable medium comprising instructions executable by one or more processors to: analyze a first three-dimensional (3D) scan of the drill bit generated through scanning by a scanning system before use and a second 3D scan of the drill bit generated through scanning by the scanning system after use to obtain a wear report for a drill bit, , the drill bit in each of the first and second 3D scans being coated in matting agent and being labeled with orientation markers; identify one or more wear characteristics of the drill bit based on the analysis; identify a drilling dysfunction present during use of the drill bit with the one or more drill operating parameters under which the drill bit was used that produced the one or more wear characteristics; “adjust at least one of penetration rate and torque in an adjustment of the one or more drill operating parameters under which the drill bit is to be used”, determining using a model that “the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear”; adjusting a well plan based on the determination; and “control an operation of the drill bit based on the adjusted well plan” to reduce the drilling dysfunction and improve performance of the drill bit in drilling for formation of hydrocarbons.

Claim 23
The reasons for allowance of Claim 23 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method, implemented with one or more processors and a scanning system, for a drill bit used in drilling for formation hydrocarbons, the method comprising: obtaining, at the one or more processors, a wear report for the drill bit by: analyzing, at the one or more processors, a first three-dimensional (3D) scan of the drill bit generated through scanning by the scanning system before use and a second 3D scan of the drill bit generated through scanning by the scanning system after use, the drill bit in each of the first and second 3D scans being coated with matting agent and being labeled with orientation markers; identifying, at the one or more processors, one or more wear characteristics of the drill bit based on the analysis; and identifying, at the one or more processors, a drilling dysfunction present during use of the drill bit with one or more drill operating parameters under which the drill bit was used that produced the one or more wear characteristics; reducing the drilling dysfunction to improve performance of the drill bit in drilling for the formation of the hydrocarbons by “adjusting, at the one or more processors, at least one of penetration rate and torque in an adjustment of the one or more drill operating parameters under which the drill bit is to be used”, determining using a model that “the adjustment produces one or more wear characteristics of the drill bit within a first threshold for acceptable drill bit wear”, adjusting a well plan based on the determination; and “controlling an operation of the drill bit based on the adjusted well plan”.
As dependent claims 3-7, 9-11, 14-18, 20-22, 25-29, and 31-40 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the 
The prior art made of record include Marx et al. (US Patent Publication No. 2014/0116776 A1); Nadeau (US Patent Publication No. 2012/0152618 A1); Tjhang et al. (US Patent Publication No. 2015/0085101 A1); Huang et al. (US Patent Publication No. 2005/0133272 A1); Ertas et al. (US Patent Publication No. 2012/0130693 A1); Steinke (US Patent Publication No. 2008/0125981 A1); and Lind et al. (US Patent Publication No. 2010/0312370 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117